          Case 1:20-cr-00501-LAP Document 21
                                          20 Filed 12/04/20
                                                   12/03/20 Page 1 of 1




                                                    December 3, 2020
Via ECF
Hon. Loretta A. Preska
Daniel Patrick Moynihan
United States Courthouse
500 Pearl St.
New York, NY 10007-1312

       Re:    USA v. Erdal Dere, 20 Cr. 501 (LAP)

Dear Judge Preska:

        I represent Erdal Dere in the above referenced case. Mr. Dere seeks to expand his bail
limits so he can accompany his wife who wants to have a Christmas visit with her sister in
Virginia after the recent death of their mother. The Dere family would travel to Virginia by car
and comply with all health requirements. The expected visit would be from December 23 to the
28, but to be safe (and not have to modify this request) I thought it would be prudent to request
this expansion to include the period December 20 to 31. The government has no objection to this
application. May this letter application be so ordered. Thank you very much.

                                                    Respectfully submitted,



                                                    Elliot G. Sagor
Cc:    AUSA Jessica Greenwood

The request to modify the conditions of pretrial supervision to permit
the above-described travel is approved.
SO ORDERED.

Dated:        December 4, 2020
              New York, New York


____________________________
LORETTA A. PRESKA, U.S.D.J.
